Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 10-12, 15-26 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach a device system comprising a first software update module configured to act as a master software update module and resident in the vehicle and configured to control software updates for electronic devices performing the first function, thereby defining a first domain of the vehicle indicative of the electronic devices performing the first function, a second software update module configured to act as a follower software update module and resident in the vehicle and configured to control software updates for electronic devices performing the second function, thereby defining a second domain of the vehicle indicative of the electronic devices performing the second function; wherein the first software update module is configured to update only the electronic devices performing the first function in the first domain; wherein the second software update module is configured to update only the electronic devices performing the second function in the second domain, wherein the first software update module is configured to perform the following: control whether to allow communication with an external server in order for both the first software update module and the second software update module to receive a download of the software update for at least one electronic device in a respective domain, determine whether to perform rollback for both the first software update module and the second software update module, responsive to the first software update module determining the rollback for the electronic devices performing the second function, instructing the second 2software update module to perform the rollback for the electronic devices performing the second function in the second domain and responsive to the first software update module determining to perform the rollback for the electronic devices performing the first function, perform the rollback for the electronic devices performing the first function in the first domain wherein the second software update module is configured to perform the following: update the software in the second electronic device configured to perform the second function and responsive to receiving the instruction from the first software update module to perform the rollback for the electronic devices performing the second function in the second domain, perform the rollback for the electronic devices performing the second function in the second domain in combination with all the elements in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444